EXHIBIT 10.9 EMPLOYMENT AGREEMENT OF LIOR CARMELI, CEO EMPLOYMENT AGREEMENT made entered intoon this 1st day of July2009 BETWEEN: Baby's Breath Ltd. a company registered under the laws of the State of Israel, Registration Number 51-3076943 (the “Company”) and Lior Carmeli I.D. No 024263105 of Moshav Kochav Michael, Meshek 92 (the “employee"). WHEREAS Company is interested in employing the employee in the capacity ofChief Executive Officer "CEO" and the employee desires to be so employed by the Company, all in accordance with the terms and conditions set forth below NOW THEREFORE, the parties hereto agree as follows: 1. PREAMBLE and INTERPRETATION The preamble to this Agreement is an integral part thereof. The use of clause headings and the list of contents are inserted for ease of reference only, and are not intended to affect the contents of the particular clauses. 2. EMPLOYMENT The Employment by the Company of the Employee shall commence on June 17, 2009 (commencement) and the Employee shall be employed full time in the capacity of Chief Executive Officer (“CEO”) of the Company. The Employee will perform all the duties and exercise all the powers of his office and such other functions within the Company. The Employee shall be under the direct supervision of and comply with the directives of the Board of Directors, and will promptly whenever required so to do, give a full account to the Board of all matters with which he is entrusted and supply the company with all information or reports concerning the company and the carrying out of his duties as directed or as required by the company. 1 The Employee will be employed full-time and will dedicate all his time and attention, exclusively and to the best of his ability to fulfil his duties to the company and pledges not to be engaged in or concerned or carry on or assist with any business, either as an employee or in any other capacity in any business, commercial activity, whether in receipt of payment or not, during the entire period of employment with the company, including outside working hours, or on weekends or duringholidays, without the prior written agreement of the company.For the sake of elucidation, the limitations of this clause will not detract from obligations of the worker as described in addendum B attached. Either of the parties to this agreement may terminate this Agreement at any timeby written notice of at least thirty (30)days prior to such termination. (Notice of termination). Notwithstanding the above, the employee agrees to accompany the company through the entire process of flotation / public offering. Notwithstanding the above, the company is entitled to terminate the employment of the employee or to reduce the period of notice of termination whether tenderedby the employee or by the company, provided that the employee will beeligible to receive his basic wage as mentioned in the addendumA as if he was employed the company until completion of the notice of termination as mentioned in clause 2.3 above. In the event of the Employee tendering his notice without fulfilling his obligations ofnotice of termination , the company will be entitled to deduct from any amount owing the employee, an amount equal to the normal wage that wouldhave been payable for the period of the notice of termination during which the employee did not work, as reparation agreed in advance. This, without detracting from the right of the company to demand damages incurred instead of the above reparation, for damages that were caused by the Employee not giving advance notice as required. 2 Notwithstanding the above, and without detracting from their rights according to the agreement, the Company may terminate the employment of the Employee without advance notice of termination and with Cause according to law and / or agreement. Termination of Employment hereunder shall be deemed for “Cause” in the event : (1 ) the Employee embezzles company monies; or (2 ) The employee willfully or materially breaches the terms of this Agreement; or (3 ) the employee, engages in gross neglect, insubordination or gross dereliction of his duties hereunder; or (4 ) the employee engages in willful misconduct; or (5 ) the employee committed a criminal offence or was convicted of a criminal violation or (6) the employee is not able to fulfill his duties in the company during period of more than 60 (sixty) consecutive days. The employee will not have the right to make a lien on assets of the company or on company equipment or any other items including vehicle or cellular phone that have been given to him for his use, or information or confidential informationas described in appendix B to this agreement (" equipment of the company " ) in his possession. The employee will return all equipment of the company that is in his possession not later than the day of termination of employer employee relations when going on notice, or 30 days (including leave due to advance notice of termination) – before his departure, or within 7 days from receipt of a request to do so by the company. 3. SPECIAL AGREEMENT It is agreed between the parties that this Agreement is personal and specific to the Employee and that the position of Employment is a management position which requires a special measure of personal trust, as stipulated in the Working Hours and Rest Law, 1951.
